Citation Nr: 1703221	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle Achilles tendon tendinitis and Achilles tear residuals, hereinafter "right ankle condition".

2.  Entitlement to service connection for a low back condition, secondary to a right ankle condition.  


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to an increased rating for a right ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by his service-connected right ankle condition.


CONCLUSION OF LAW

Service connection for the Veteran's low back condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Although the Veteran was sent a July 2012 VA examination letter, appropriate notice for the Veteran's service connection claim was not completed until the March 2014 statement of the case, after the initial AOJ adjudication of the claim, however, as the case was readjudicated, there is no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Low back condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts entitlement to service connection for a low back condition secondary to his service-connected right ankle condition.  See VA Form 21-516.  

The Veteran has a current diagnosis of lumbar discogenic disease at L2-L3 to L5-S1, lumbar degenerative joint disease and lumbar anterolisthesis L5 over S1, both diagnosed in November 2006.  See August 2012 VA spine examination.  

The Veteran is currently service-connected for a right ankle condition.  Therefore, the question to be addressed is whether there is a nexus between the service-connected right ankle condition and the low back condition.  

VA treatment records reflect that the Veteran had complaints and treatment of low back pain August 2003 and beyond.  See August 23, 2003 VA treatment record (past medical history of low back pain).  In an October 24, 2011 record, the Veteran reported that he developed chronic low back pain as a consequence of his fall.  There are no etiological opinions contained within the treatment record.  

The Veteran was afforded a VA spine and ankle examination in August 2012.  The VA examiner provided a negative nexus opinion between the Veteran's low back and his right ankle condition.  The opinion was supported by explaining that the Veteran had adequate range of motion of his right ankle and normal strength of his gastrosoleus.  Thus, there was no significant biomechanical deficit which could cause a lumbar condition.  

A private physician submitted a positive nexus opinion in a letter dated April 5, 2013.  The physician stated that it was "more likely than not" that the Veteran's original right ankle injury aggravated, and is the cause of, his low back condition.  It was explained that the Veteran's back problems onset after his right ankle injury; the Veteran had his right ankle immobilized for six months and, after that, he developed episodes of pain.  It is recognized in medical literature that a leg injury that causes an alteration of gait often progresses into issues with the person's back, and here, his other leg, due to weight bearing problems.  The Veteran had weight bearing problems, bad posture, loss of correct alignment and lumbar lordosis 

The Veteran was afforded a VA ankle examination in March 2014.  The VA examiner provided a negative nexus opinion between the Veteran's low back condition and his right ankle condition.  The VA examination noted a review of the private medical opinion from April 2013.  There was no evidence of right ankle instability upon examination.  The Veteran was able to walk without any assistive devices, as he did not use a cane or ankle brace.  The Veteran was able to stand up on his tip-toe and heel without assistance.  The residual of a right Achilles tendon tear and tendonitis is mild and is not affecting gait pattern "at all."  A right lower extremity VA electromyogram (EMG)/nerve condition study (NCS) was done on November 4, 2011 and was normal.  The ankle and lumbar area are not pathophysiologically nor anatomically related to each other.   

The Board finds that the preponderance of the evidence is against a finding that the Veteran's low back condition had its onset in service, is otherwise related to his period of service, and/or is secondary to his service-connected right ankle condition.

The Board finds the 2012 and 2014 VA examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  There is no indication that either VA medical professional ignored or misstated any relevant fact.  Rather, the examiner's opinions are consistent with the contemporaneous evidence, are based upon the evidence of record, and are supported by a complete rationale that addresses secondary service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124.  

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must also determine which of the competing medical opinions is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Board has accorded the April 2013 private medical opinion less probative value than the 2012 and 2014 VA examinations as it appears solely based on a history provided by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).

The Board has considered the lay statements of the Veteran asserting his service-connected right ankle condition caused his low back condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a relationship between a right ankle condition and a low back disability is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer), see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Although the Veteran has not asserted (nor does the evidence of record show) his low back condition began during service, the Board will briefly address direct service connection.  The STRs do not support a link between service and a low back condition as they are absent complaints, treatment or diagnosis of a low back condition.  Significantly, the Veteran's denied recurrent back pain in a July 2003 report of medical history and an undated exit examination indicates a normal clinical evaluation of the spine, other musculoskeletal.  Additionally, in a post-deployment health assessment dated July 2003, the Veteran denied back pain.   As such, the STRs do not support a link between the low back condition and service.  Further, there is no medical nexus opinion of record which supports a direct medical link between the current low back condition and the Veteran's period of service.  

Presumptive service-connection is also not warranted as the Veteran's low back condition of degenerative joint disease was not diagnosed in-service or within one year post-service.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a low back condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for a low back condition is denied.


REMAND

The Veteran was most recently afforded a VA ankle examination in March 2014.  Subsequently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The March 2014 VA examination did not comply with the requirements of Corriera because it does not contain joint testing on both active and passive motion, weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for a VA right ankle examination of that complies with the requirements in Corriera.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right ankle condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the right ankle in active motion, passive motion, weight-bearing, and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The examiner should also specifically answer the following question with respect to all ranges of right ankle motions:

What is the extent of any additional limitation of any right ankle motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?

The examiner should indicate whether the limited motion of the right ankle, if any, is best characterized as marked or moderate.

The examiner should note the presence, or absence, of (i) ankylosis of the right ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right ankle condition.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


